[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO STRIKE COUNTS ONE AND TWO
After Judge Freed's decision dated January 20, 1995, granting a previous Motion to Strike dated November 7, 1995, [13 CONN. L. RPTR. No. 12, 382 (March 20, 1995)], plaintiff filed an amended complaint dated February 6, 1995 adding the allegation that the defendants Leonard R. Murtha and Merrill Lynch "had a possessory interest in the subject premises by virtue of their sponsorship of said investment seminar."
In view of Judge Freed's decision the addition of the quoted phrase is not sufficient to withstand the new Motion to Strike dated February 13, 1995 because Plaintiff has not cited any authority for the proposition that sponsorship of a seminar in a private room in a restaurant created any possessory interest in the outside steps leading to the parking lot.
Motion to Strike Counts One and Two granted.
Wagner, J.